DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed September 08, 2021 has been entered. Claims 1-20 remain pending in the application.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kehyayan et al. (US 6699204 B1) (hereinafter – Kehyayan).

Regarding claim 1, Kehyayan discloses A multichannel wireless stethograph system comprising (Abstract):
a plurality of electronic stethoscopes each having a signal in a separate channel corresponding to sounds detected thereby (FIG. 1, “a plurality of sensors 94”);
a signal condition circuit for receiving the signals from the plurality of electronic stethoscopes and for filtering and amplifying the signals (Col. 3, lines 42 – 57, “The bandpass filter 96 symbolizes this function. It should be noted that, in a variant, the sensors 94 can work over a wider frequency band, while the link between the sensors 94 and the central unit 10, or else the central unit itself, include means for filtering over a limited frequency band, between about 100 Hz and 2 kHz. The audio sensors 94 are then configured to convert acoustic noise (respiratory noise) into a time-domain electrical signal (arrow S).”);
a data acquisition circuit for receiving filtered and amplified signals from the signal condition circuit and for digitizing the filtered and amplified signals (Col. 4 lines 9 – 25, “In order to carry out the processing of the samples by calculation, the central unit 10 is equipped with a microprocessor 3 ;
 a wireless transmitter for receiving digital signals from the data acquisition circuit and for wirelessly transmitting digital signals (Col. 4 lines 9 – 25, “A communications interface 7 may furthermore be provided, equipped with a MODEM link in order to transmit the content of the random-access memory 2 (processed spectrum) to a remote station, such as a data-interpretation station (not represented). The communications interface 7 may moreover receive samples of time-domain signals S, arising from the digitizing of respiratory noises from a remote patient (not represented), or even already processed spectra, for interpretation.”);
a wireless receiver for receiving transmitted digital signals from the wireless transmitter and for outputting the digital signals (Col. 4 lines 9 – 25, “A communications interface 7 may furthermore be provided, equipped with a MODEM link in order to transmit the content of the random-access memory 2 (processed spectrum) to a remote station, such as a data-interpretation station (not represented). The communications interface 7 may moreover receive samples of time-domain signals S, arising from the digitizing of respiratory noises from a remote patient (not represented), or even already processed spectra, for interpretation.”);
a processor for processing and analyzing the digital signals received from the wireless transmitter (FIG. 1, “a processing unit (central unit 10),”);
and a display for displaying processed signals received from the processor (FIG. 1, “screen 90”),
wherein the signal condition circuit comprises: a second order high pass filter stage for filtering the signals from the plurality of electronic stethoscopes; an isolator amplifier stage for isolating DC voltage and amplifying and transmitting AC voltage of filtered signals received from the second order low pass filter stage; a second order active low pass filter stage for filtering signals received from the isolator amplifier stage; a third order active high pass filter stage for filtering signals received from the second order active low pass filter stage; a non-inverting amplifier stage for amplifying the signals received from the third order active high pass filter stage; and  a first order passive low pass filter for filtering signals received from the non-inverting amplifier stage (Col. 3, lines 42 – 57, “The bandpass filter 96 symbolizes this function. It should be noted that, in a variant, the sensors 94 can work over a wider frequency band, while the link between the sensors 94 and the central unit 10, or else the central unit itself, include means for filtering over a limited frequency band, between about 100 Hz and 2 kHz. The audio sensors 94 are then configured to convert acoustic noise (respiratory noise) into a time-domain electrical signal (arrow S).” The combination of these filters results in a band pass filter.).
Regarding claim 2, Kehyayan discloses The multichannel wireless stethograph system of claim 1, including: a foam pad for securing at least a subset of the plurality of electronic stethoscopes in a predefined pattern such that when the foam pad may be placed on a patient's torso, wherein each of the subset of the plurality of electronic stethoscopes is simultaneously positioned against the patient (FIG. 1, “a harness 95” it is presumed from FIG. 1 that the harness includes some type of foam pad or equivalent thereof.).
Regarding claim 3, Kehyayan discloses A signal conditioning circuit for a multichannel stethographic system, the signal conditioning circuit comprising: a second order high pass filter stage for filtering the signals from the plurality of electronic stethoscopes; an isolator amplifier stage for isolating DC voltage and amplifying and transmitting AC voltage of filtered signals received from the second order low pass filter stage; a second order active low pass filter stage for filtering signals received from the isolator amplifier stage; a third order active high pass filter stage for filtering signals received from the second order active low pass filter stage; a non-inverting amplifier stage for amplifying the signals received from the third order active high pass filter stage; and a first order passive low pass filter stage for filtering signals received from the non-inverting amplifier stage (Col. 3, lines 42 – 57, “The bandpass filter 96 symbolizes this function. It should be noted that, in a variant, the sensors 94 can work over a wider frequency band, while the link between the sensors 94 and the central unit 10, or else the central unit itself, include means for filtering over a limited frequency band, between about 100 Hz and 2 kHz. The audio sensors 94 are then configured to convert acoustic noise (respiratory noise) into a time-domain electrical signal (arrow S).” The combination of these filters results in a band pass filter.).
Regarding claim 5, Kehyayan discloses The signal conditioning circuit of claim 3, wherein: the stages together function as a band pass filter having a frequency range of about 50 Hz to about 1600 Hz (Col. 3, lines 42 – 57, “This frequency band typically extends from 100 Hz to about 2 kHz. The bandpass filter 96 symbolizes this function. It should be noted that, in a variant, the sensors 94 can work over a wider frequency band, while the link between the sensors 94 and the central unit 10, or else the central unit itself, include means for filtering over a limited frequency band, between about 100 Hz and 2 kHz. The audio sensors 94 are then configured to convert acoustic noise (respiratory noise) into a time-domain electrical signal (arrow S).”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kehyayan et al. (US 6699204 B1) (hereinafter – Kehyayan).

Regarding claim 4, Kehyayan discloses The signal conditioning circuit of claim 3, Kehyayan fails to explicitly disclose wherein: the stages together provide a signal-to-noise ratio of at least about 15.27 dB.
However, Kehyayan discloses wherein: the stages together provide a signal-to-noise ratio of at least about 15.27 dB (Col. 3, lines 42 – 57, “This frequency band typically extends from 100 Hz to about 2 kHz. The bandpass filter 96 symbolizes this function. It should be noted that, in a variant, the sensors 94 can work over a wider frequency band, while the link between the sensors 94 and the central unit 10, or else the central unit itself, include means for filtering over a limited frequency band, between about 100 Hz and 2 kHz. The audio sensors 94 are then configured to convert acoustic noise (respiratory noise) into a time-domain electrical signal (arrow S).”).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the range in Kehyayan, since these are result effective variables that contribute to the overall 
Furthermore, it would have been an obvious matter of design choice to modify Kehyayan  to include a signal-to-noise ratio of at least about 15.27 dB since applicant has not disclosed that this limitation solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.  Absent a teaching as to criticality that the signal-to-noise ratio of at least about 15.27 dB this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement.
Regarding claim 7, Kehyayan discloses The signal conditioning circuit of claim 3, Kehyayan fails to explicitly disclose wherein: the second order high pass filter stage has a cut-off frequency of about 2.3 Hz; the second order active low pass filter stage has a cut-off frequency of about 1600 Hz; the third order active high pass filter stage has a cut-off frequency of about 50 Hz; and the first order passive low pass filter stage has a cut-off frequency of about 1600 Hz.
However, Kehyayan discloses wherein: the second order high pass filter stage has a cut-off frequency of about 2.3 Hz; the second order active low pass filter stage has a cut-off frequency of about 1600 Hz; the third order active high pass filter stage has a cut-off frequency of about 50 Hz; and the first order passive low pass filter stage has a cut-off frequency of about 1600 Hz (Col. 3, lines 42 – 57, “This frequency band typically extends from 100 Hz to about 2 kHz. The bandpass filter 96 symbolizes this function. It should be noted that, in a variant, the sensors 94 can work over a wider frequency band, while the link between the sensors 94 and the central unit 10, or else the central unit itself, include means for filtering over a limited frequency band, between about 100 Hz and 2 kHz. The .
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the range in Kehyayan, since these are result effective variables that contribute to the overall effectiveness of the filter, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and modifying the frequency ranges would allow for overall effectiveness of the signal, i.e. less noise is typically better for signal conditioning circuits, which is well known in the art.   
Furthermore, it would have been an obvious matter of design choice to modify Kehyayan  to include a frequency range since applicant has not disclosed that this limitation solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.  Absent a teaching as to criticality that the frequency ranges this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kehyayan et al. (US 6699204 B1) (hereinafter – Kehyayan) in view of Murphy, Jr. (US 5844997) (hereinafter – Murphy1).

Regarding claim 6, Kehyayan discloses The signal conditioning circuit of claim 3, Kehyayan fails to disclose wherein: the stages together provide a gain of at least about 24.
However, in the same field of endeavor, Murphy1 teaches wherein: the stages together provide a gain of at least about 24 (Col. 4, lines 10-24, “The gain is preferably adjustable by the control 134 in roughly logarithmic steps from 1 to 100, e.g., 1, 1.25, 2, 5, 10, 20, 50 and 100.”).
.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kehyayan et al. (US 6699204 B1) (hereinafter – Kehyayan) in view of Sabatino (US 8920343 B2) (hereainafter – Sabatino).

Regarding claim 8, Kehyayan discloses A method of diagnosing heart and lung diseases of a patient, the method comprising (Abstract):
utilizing a plurality of stethoscopes to generate a plurality of audio data sets corresponding to each stethoscope, wherein the audio data sets comprise (FIG. 1, “a plurality of sensors 94”):
c) a plurality of lung data sets generated by a plurality of lung stethoscopes positioned on the patient (FIG. 1, “a plurality of sensors 94”);
utilizing a computing device to extract features comprising wheeze, rhonchi, squawk, coarse crackle and fine crackle and corresponding frequencies from the lung data sets (Col. 5, lines 52 – 57, “If the patient PA is suffering from cystic fibrosis, the adventitious noises generated by his respiration include specific noises, such as sibilance (whistling in relatively high frequency ranges), mild crepitation (short-term crackling) and severe crepitation (crackling which is more extended over time).”);
and causing a computing device to utilize predefined disease criteria and the extracted features to determine a result, wherein the result comprises at least one of COPD, asthma, VCD, pneumonia, CHF, and IPF (Col. 1, lines 10 – 16, “It relates more particularly to a device for analyzing .
Kehyayan fails to disclose a) at least one data set generated by a heart stethoscope positioned on the patient to generate a heart audio data set;
b) at least one trachea data set generated by a trachea stethoscope positioned on the patient to generate a trachea audio data set; and
utilizing a computing device to extract features comprising respiratory rates, inspiration and expiration from the trachea data set;
utilizing a computing device to extract features comprising heartbeat rate and abnormal heartbeat patterns from the heart data set;
However, in the same field of endeavor, Sabatino teaches a) at least one data set generated by a heart stethoscope positioned on the patient to generate a heart audio data set (Col. 10 lines 25 – 40, “In addition, program settings for analysis of auditory signals from two or more different sources (organs, ambient noise, etc.) such as the heart and trachea (FIGS. 9 and 11) may be combined, thereby enabling the operator to analyze discrete frequency bands within a signal. For instance, if an observed physiologic sound is composed of sounds from the trachea and heart superimposed on each other, the operator may combine modules from FIGS. 9 and 11 into a single program that will separately analyze the signals from each source simultaneously.”);
b) at least one trachea data set generated by a trachea stethoscope positioned on the patient to generate a trachea audio data set (Col. 10 lines 25 – 40, “In addition, program settings for analysis of auditory signals from two or more different sources (organs, ambient noise, etc.) such as the heart and trachea (FIGS. 9 and 11) may be combined, thereby enabling the operator to analyze discrete frequency bands within a signal. For instance, if an observed physiologic sound is composed of sounds from the ; and
utilizing a computing device to extract features comprising respiratory rates, inspiration and expiration from the trachea data set (Col. 10 lines 25 – 40, “In addition, program settings for analysis of auditory signals from two or more different sources (organs, ambient noise, etc.) such as the heart and trachea (FIGS. 9 and 11) may be combined, thereby enabling the operator to analyze discrete frequency bands within a signal. For instance, if an observed physiologic sound is composed of sounds from the trachea and heart superimposed on each other, the operator may combine modules from FIGS. 9 and 11 into a single program that will separately analyze the signals from each source simultaneously.”);
utilizing a computing device to extract features comprising heartbeat rate and abnormal heartbeat patterns from the heart data set (Col. 10 lines 25 – 40, “In addition, program settings for analysis of auditory signals from two or more different sources (organs, ambient noise, etc.) such as the heart and trachea (FIGS. 9 and 11) may be combined, thereby enabling the operator to analyze discrete frequency bands within a signal. For instance, if an observed physiologic sound is composed of sounds from the trachea and heart superimposed on each other, the operator may combine modules from FIGS. 9 and 11 into a single program that will separately analyze the signals from each source simultaneously.”);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Kehyayan to include a heart and trachea data set as taught by Sabatino in order to condition the audio signals for subsequent processing (col. 4, lines 29-31, “The audio signals from each microphone 114 are now sufficiently conditioned for subsequent processing and analysis.”).

Claims 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kehyayan et al. (US 6699204 B1) (hereinafter – Kehyayan) in view of Sabatino (US 8920343 B2) (hereainafter – Sabatino) in further view of Murphy (US 7520861 B2) (hereinafter – Murphy2).

Regarding claim 9, Kehyayan and Sabatino teach The method of claim 8, Kehyayan fails to disclose wherein: the predefined disease criteria for COPD comprises at least one of wheeze, rhonchi, inspiration-expiration ratio, high inspiration lag and lead time, high expiration time delay and abnormal respiratory rates.
However, in the same field of endeavor, Murphy2 teaches wherein: the predefined disease criteria for COPD comprises at least one of wheeze, rhonchi, inspiration-expiration ratio, high inspiration lag and lead time, high expiration time delay and abnormal respiratory rates (Table 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Kehyayan to include predefined disease criteria as taught by Murphy2 in order to provide diagnosis (Abstract, “Additionally, the system may include an analysis program for comparing selected criteria corresponding to the detected abnormal sounds with predefined thresholds in order to provide a likely diagnosis.”).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the diagnosis criteria in Kehyayan, since these are result effective variables that contribute to the overall effectiveness of the method, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and modifying the diagnosis criteria would allow for overall effectiveness of the diagnosis, i.e. providing accurate diagnosis, which is well known in the art.   
Furthermore, it would have been an obvious matter of design choice to modify Kehyayan  to include a diagnosis criteria since applicant has not disclosed that this limitation solves any stated 
Regarding claim 10, Kehyayan and Sabatino teach The method of claim 9,  Kehyayan fails to disclose wherein: the predefined disease criteria for asthma comprises at least one of wheeze, rhonchi, low inspiration-expiration ratio, high expiration time delay and abnormal respiration rates, and wherein asthma is diagnosed if inspiration lag and lead time are not present in the data sets.
However, in the same field of endeavor, Murphy2 teaches wherein: the predefined disease criteria for asthma comprises at least one of wheeze, rhonchi, low inspiration-expiration ratio, high expiration time delay and abnormal respiration rates, and wherein asthma is diagnosed if inspiration lag and lead time are not present in the data sets (Table 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Kehyayan to include predefined disease criteria as taught by Murphy2 in order to provide diagnosis (Abstract, “Additionally, the system may include an analysis program for comparing selected criteria corresponding to the detected abnormal sounds with predefined thresholds in order to provide a likely diagnosis.”).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the diagnosis criteria in Kehyayan, since these are result effective variables that contribute to the overall effectiveness of the method, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and modifying the diagnosis criteria would allow for overall effectiveness of the diagnosis, i.e. providing accurate diagnosis, which is well known in the art.   

Regarding claim 11, Kehyayan and Sabatino teach The method of claim 10, Kehyayan fails to disclose wherein: the predefined disease criteria for VCD comprises at last one of a) wheeze, and b) highly symmetrical wheeze at both lungs, wherein a symmetry coefficient is utilized to determine if the wheeze meets predefined VCD symmetry criteria.
However, in the same field of endeavor, Murphy2 teaches wherein: the predefined disease criteria for VCD comprises at last one of a) wheeze, and b) highly symmetrical wheeze at both lungs, wherein a symmetry coefficient is utilized to determine if the wheeze meets predefined VCD symmetry criteria (Table 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Kehyayan to include predefined disease criteria as taught by Murphy2 in order to provide diagnosis (Abstract, “Additionally, the system may include an analysis program for comparing selected criteria corresponding to the detected abnormal sounds with predefined thresholds in order to provide a likely diagnosis.”).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the diagnosis criteria in Kehyayan, since these are result effective variables that contribute to the overall effectiveness of the method, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and 
Furthermore, it would have been an obvious matter of design choice to modify Kehyayan  to include a diagnosis criteria since applicant has not disclosed that this limitation solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.  Absent a teaching as to criticality that the diagnosis criteria this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement.
Regarding claim 12, Kehyayan and Sabatino teach The method of claim 11, Kehyayan fails to disclose wherein: the predefined disease criteria for pneumonia comprises at least one of a) coarse crackles, b) rhonchi, c) squawk, and d) abnormal respiratory rate, wherein coarse crackles are determined to be present if discontinuous adventitious lung sounds with low frequency are detected in one or more of the data sets, and wherein squawks are determined to be present if short duration wheeze having quick sinusoidal waveform is detected in one or more of the data sets.
However, in the same field of endeavor, Murphy2 teaches wherein: the predefined disease criteria for pneumonia comprises at least one of a) coarse crackles, b) rhonchi, c) squawk, and d) abnormal respiratory rate, wherein coarse crackles are determined to be present if discontinuous adventitious lung sounds with low frequency are detected in one or more of the data sets, and wherein squawks are determined to be present if short duration wheeze having quick sinusoidal waveform is detected in one or more of the data sets (Table 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Kehyayan to include predefined disease criteria as taught by Murphy2 in order to provide diagnosis (Abstract, “Additionally, the system may 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the diagnosis criteria in Kehyayan, since these are result effective variables that contribute to the overall effectiveness of the method, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and modifying the diagnosis criteria would allow for overall effectiveness of the diagnosis, i.e. providing accurate diagnosis, which is well known in the art.   
Furthermore, it would have been an obvious matter of design choice to modify Kehyayan  to include a diagnosis criteria since applicant has not disclosed that this limitation solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.  Absent a teaching as to criticality that the diagnosis criteria this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement.
Regarding claim 13, Kehyayan and Sabatino teach The method of claim 12, Kehyayan fails to disclose wherein: the predefined disease criteria for CHF comprises at least one of a) coarse crackle, b) irregular heartbeat, and c) abnormal respiration rates, wherein the irregular heartbeat includes a rapid heartbeat rate and an abnormal heartbeat pattern.
However, in the same field of endeavor, Murphy2 teaches wherein: the predefined disease criteria for CHF comprises at least one of a) coarse crackle, b) irregular heartbeat, and c) abnormal respiration rates, wherein the irregular heartbeat includes a rapid heartbeat rate and an abnormal heartbeat pattern (Table 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Kehyayan to include predefined disease 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the diagnosis criteria in Kehyayan, since these are result effective variables that contribute to the overall effectiveness of the method, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and modifying the diagnosis criteria would allow for overall effectiveness of the diagnosis, i.e. providing accurate diagnosis, which is well known in the art.   
Furthermore, it would have been an obvious matter of design choice to modify Kehyayan  to include a diagnosis criteria since applicant has not disclosed that this limitation solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.  Absent a teaching as to criticality that the diagnosis criteria this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement.
Regarding claim 14, Kehyayan and Sabatino teach The method of claim 13, Kehyayan fails to disclose wherein: the predefined disease criteria for IPF comprises at least one of a) fine crackles, b) low crackle transmission coefficient, c) abnormal respiration rates, and d) a discontinuous adventitious lung sound with high frequency at the bases of the lungs.
However, in the same field of endeavor, Murphy2 teaches wherein: the predefined disease criteria for IPF comprises at least one of a) fine crackles, b) low crackle transmission coefficient, c) abnormal respiration rates, and d) a discontinuous adventitious lung sound with high frequency at the bases of the lungs (Table 1).

It would have been obvious to one having ordinary skill in the art at the time of filing to modify the diagnosis criteria in Kehyayan, since these are result effective variables that contribute to the overall effectiveness of the method, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and modifying the diagnosis criteria would allow for overall effectiveness of the diagnosis, i.e. providing accurate diagnosis, which is well known in the art.   
Furthermore, it would have been an obvious matter of design choice to modify Kehyayan  to include a diagnosis criteria since applicant has not disclosed that this limitation solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.  Absent a teaching as to criticality that the diagnosis criteria this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement.
Regarding claim 15, Kehyayan and Sabatino teach The method of claim 9, Kehyayan fails to disclose wherein: the predefined COPD criteria comprises a) an inspiration-expiration ratio below about 0.7, and b) an inspiration lag and lead time greater than about 3 ms, and c) an expiration time delay greater than about 3 ms, and d) respiratory rates that are less than about 12 breaths per minute or greater than about 25 breaths per minute.
However, in the same field of endeavor, Murphy2 teaches wherein: the predefined COPD criteria comprises a) an inspiration-expiration ratio below about 0.7, and b) an inspiration lag and lead time greater than about 3 ms, and c) an expiration time delay greater than about 3 ms, and d) respiratory rates that are less than about 12 breaths per minute or greater than about 25 breaths per minute (Table 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Kehyayan to include predefined disease criteria as taught by Murphy2 in order to provide diagnosis (Abstract, “Additionally, the system may include an analysis program for comparing selected criteria corresponding to the detected abnormal sounds with predefined thresholds in order to provide a likely diagnosis.”).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the diagnosis criteria in Kehyayan, since these are result effective variables that contribute to the overall effectiveness of the method, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and modifying the diagnosis criteria would allow for overall effectiveness of the diagnosis, i.e. providing accurate diagnosis, which is well known in the art.   
Furthermore, it would have been an obvious matter of design choice to modify Kehyayan  to include a diagnosis criteria since applicant has not disclosed that this limitation solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.  Absent a teaching as to criticality that the diagnosis criteria this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement.
Regarding claim 16, Kehyayan and Sabatino teach The method of claim 10, Kehyayan fails to disclose wherein: the predefined asthma criteria comprises a) an inspiration-expiration ratio below about 0.7, and b) an expiration time delay greater than about 3 ms, and c) respiratory rates less than about 12 breaths per minute or greater than about 25 breaths per minute.
wherein: the predefined asthma criteria comprises a) an inspiration-expiration ratio below about 0.7, and b) an expiration time delay greater than about 3 ms, and c) respiratory rates less than about 12 breaths per minute or greater than about 25 breaths per minute (Table 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Kehyayan to include predefined disease criteria as taught by Murphy2 in order to provide diagnosis (Abstract, “Additionally, the system may include an analysis program for comparing selected criteria corresponding to the detected abnormal sounds with predefined thresholds in order to provide a likely diagnosis.”).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the diagnosis criteria in Kehyayan, since these are result effective variables that contribute to the overall effectiveness of the method, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and modifying the diagnosis criteria would allow for overall effectiveness of the diagnosis, i.e. providing accurate diagnosis, which is well known in the art.   
Furthermore, it would have been an obvious matter of design choice to modify Kehyayan  to include a diagnosis criteria since applicant has not disclosed that this limitation solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.  Absent a teaching as to criticality that the diagnosis criteria this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement.
Regarding claim 17, Kehyayan and Sabatino teach The method of claim 11, Kehyayan fails to disclose wherein: the predefined VCD symmetry criteria comprises a symmetry coefficient equal to or greater than about 0.5.
wherein: the predefined VCD symmetry criteria comprises a symmetry coefficient equal to or greater than about 0.5 (Table 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Kehyayan to include predefined disease criteria as taught by Murphy2 in order to provide diagnosis (Abstract, “Additionally, the system may include an analysis program for comparing selected criteria corresponding to the detected abnormal sounds with predefined thresholds in order to provide a likely diagnosis.”).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the diagnosis criteria in Kehyayan, since these are result effective variables that contribute to the overall effectiveness of the method, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and modifying the diagnosis criteria would allow for overall effectiveness of the diagnosis, i.e. providing accurate diagnosis, which is well known in the art.   
Furthermore, it would have been an obvious matter of design choice to modify Kehyayan  to include a diagnosis criteria since applicant has not disclosed that this limitation solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.  Absent a teaching as to criticality that the diagnosis criteria this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement.
Regarding claim 18, Kehyayan and Sabatino teach The method of claim 12, Kehyayan fails to disclose including: utilizing a predefined pneumonia criteria comprising respiratory rates less than about 12 breaths per minute or greater than about 25 breaths per minute;
utilizing a coarse crackles criteria comprising discontinuous adventitious lung sounds having a frequency equal to or less than about 333 Hz; and 
utilizing a squawk criteria comprising wheeze of equal to or less than about 100 ms.
However, in the same field of endeavor, Murphy2 teaches including: utilizing a predefined pneumonia criteria comprising respiratory rates less than about 12 breaths per minute or greater than about 25 breaths per minute (Table 1);
utilizing a coarse crackles criteria comprising discontinuous adventitious lung sounds having a frequency equal to or less than about 333 Hz (Table 1); and
utilizing a squawk criteria comprising wheeze of equal to or less than about 100 ms (Table 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Kehyayan to include predefined disease criteria as taught by Murphy2 in order to provide diagnosis (Abstract, “Additionally, the system may include an analysis program for comparing selected criteria corresponding to the detected abnormal sounds with predefined thresholds in order to provide a likely diagnosis.”).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the diagnosis criteria in Kehyayan, since these are result effective variables that contribute to the overall effectiveness of the method, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and modifying the diagnosis criteria would allow for overall effectiveness of the diagnosis, i.e. providing accurate diagnosis, which is well known in the art.   
Furthermore, it would have been an obvious matter of design choice to modify Kehyayan  to include a diagnosis criteria since applicant has not disclosed that this limitation solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.  Absent a teaching as to criticality that the diagnosis criteria this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement.
Regarding claim 19, Kehyayan and Sabatino teach The method of claim 13, Kehyayan fails to disclose including: determining that coarse crackle is detected utilizing predefined criteria comprising discontinuous adventitious lung sounds having a frequency equal to or less than about 333 Hz are present;
determining that an abnormal respiration rate is detected utilizing predefined criteria comprising a) respiration rates less than about 12 breaths per minute, or b) respiration rates above about 25 breaths per minute; and
determining that a rapid heartbeat is detected utilizing predefined criteria comprising a heartbeat rate equal to or above about 100 beats per minute is detected.
However, in the same field of endeavor, Murphy2 teaches including: determining that coarse crackle is detected utilizing predefined criteria comprising discontinuous adventitious lung sounds having a frequency equal to or less than about 333 Hz are present (Table 1);
determining that an abnormal respiration rate is detected utilizing predefined criteria comprising a) respiration rates less than about 12 breaths per minute, or b) respiration rates above about 25 breaths per minute (Table 1); and
determining that a rapid heartbeat is detected utilizing predefined criteria comprising a heartbeat rate equal to or above about 100 beats per minute is detected (Table 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Kehyayan to include predefined disease criteria as taught by Murphy2 in order to provide diagnosis (Abstract, “Additionally, the system may include an analysis program for comparing selected criteria corresponding to the detected abnormal sounds with predefined thresholds in order to provide a likely diagnosis.”).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the diagnosis criteria in Kehyayan, since these are result effective variables that contribute to the overall 
Furthermore, it would have been an obvious matter of design choice to modify Kehyayan  to include a diagnosis criteria since applicant has not disclosed that this limitation solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.  Absent a teaching as to criticality that the diagnosis criteria this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement.
Regarding claim 20, Kehyayan and Sabatino teach The method of claim 14, Kehyayan fails to disclose wherein: determining that fine crackles are detected utilizing predefined criteria comprising crackles having a frequency equal to or greater than about 333 Hz; and
determining that an abnormal respiration rate is detected utilizing predefined criteria comprising respiration rates less than about 12 breaths per minute or respiration rates above about 25 breaths per minute are detected.
However, in the same field of endeavor, Murphy2 teaches wherein: determining that fine crackles are detected utilizing predefined criteria comprising crackles having a frequency equal to or greater than about 333 Hz (Table 1); and
determining that an abnormal respiration rate is detected utilizing predefined criteria comprising respiration rates less than about 12 breaths per minute or respiration rates above about 25 breaths per minute are detected (Table 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Kehyayan to include predefined disease 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the diagnosis criteria in Kahayan, since these are result effective variables that contribute to the overall effectiveness of the method, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and modifying the diagnosis criteria would allow for overall effectiveness of the diagnosis, i.e. providing accurate diagnosis, which is well known in the art.   
Furthermore, it would have been an obvious matter of design choice to modify Kehyayan  to include a diagnosis criteria since applicant has not disclosed that this limitation solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.  Absent a teaching as to criticality that the diagnosis criteria this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement.

Response to Arguments
Applicant's arguments filed September 08, 2021 have been fully considered but they are not persuasive. 
With respect to arguments regarding claim 1 and the “signal condition circuit” the arguments are not persuasive. Kehyayan discloses a band pass filter, see col. 3 lines 42-57, ““The bandpass filter 96 symbolizes this function. It should be noted that, in a variant, the sensors 94 can work over a wider frequency band, while the link between the sensors 94 and the central unit 10, or else the central unit itself, include means for filtering over a limited frequency band, between about 100 Hz and 2 kHz. The 
With respect to the arguments regarding claim 5 and the frequency range, Kehyayan discloses see col. 3 lines 42-57, “This frequency band typically extends from 100 Hz to about 2 kHz. The bandpass filter 96 symbolizes this function. It should be noted that, in a variant, the sensors 94 can work over a wider frequency band, while the link between the sensors 94 and the central unit 10, or else the central unit itself, include means for filtering over a limited frequency band, between about 100 Hz and 2 kHz. The audio sensors 94 are then configured to convert acoustic noise (respiratory noise) into a time-domain electrical signal (arrow S).” Kehyayan discloses that the frequency range can be wider and would reasonably include 50-100Hz. The arguments are not persuasive.
With respect to the arguments regarding claim 8 and a computer device analyzing for asthma, Kehyayan disclose Col. 1, lines 10 – 16, “It relates more particularly to a device for analyzing acoustic noises which are generated by the respiration of patients suffering from respiratory diseases such as cystic fibrosis, asthma or the like.” Thus, a device analyzes the respiration for asthma. The arguments are not persuasive. 
With respect to arguments regarding dependent claims not argued separately, the arguments are moot.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A TOMBERS whose telephone number is (571)272-6851. The examiner can normally be reached M-TH 7:00-16:00, F 7:00-11:00(Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.A.T./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DEVIN B HENSON/Primary Examiner, Art Unit 3791